                  UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION
                               *
PAYTON D. BARNETTE,            *
                               *
                    Plaintiff, *
vs.                            * Case No. 21-217-JB-M
                               *
HOLLOWAY CREDIT SOLUTIONS,     *
LLC,                           *
                    Defendant. *

                                            SERVICE ORDER


        Except as otherwise provided, the following procedures for service of process apply in

this District.

                 1.    Summons.      The provisions of Fed.R.Civ.P. 4 apply in this District.

        If service is effected by summons, the person effecting service shall make proof

        thereof to the Court within five (5) days of the date service is effected.      See

        Fed.R.Civ.P. 4(l).

                 2.    Waiver of Service.     The provisions of Fed.R.Civ.P. 4(d) apply in this

        District.     If service is waived, Plaintiff shall file the waiver of service with the

        Court within five (5) days after receipt of the waiver by Plaintiff.

                 3.    Notice of Service Attempt.     If within forty-five (45) days after the

        filing of the Complaint, Plaintiff has not effected service by summons or waiver

        of service, Plaintiff shall file with the Court a notice describing the action taken

        by Plaintiff to effect service and the results thereof.

        DONE and ORDERED this 10th day of May, 2021.



                                                     s/JEFFREY U. BEAVERSTOCK
                                                     UNITED STATES DISTRICT JUDGE
